Case 1:11-cv-00523-DKW-RT Document 154 Filed 05/20/20 Page 1 of 2      PageID #: 2636




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

  HOWARD G., individually and on       )      CV 11-00523 DKW-RT
  behalf of his minor child, JOSHUA    )      CV 13-00029 DKW-RT
  G.; and JOSHUA G. ,                  )      (CONSOLIDATED CASES)
                                       )
               Plaintiffs,             )
                                       )
        vs.                            )
                                       )
  STATE OF HAWAII,                     )      ORDER ADOPTING FINDINGS
  DEPARTMENT OF EDUCATION,             )      AND RECOMMENDATION TO
  et al. ,                             )      GRANT IN PART AND DENY IN
                                       )      PART PLAINTIFFS' PETITION
               Defendants.             )      FOR AWARD OF ATTORNEYS'
                                       )      FEES AND COSTS
  _____________________________        )
                                       )
  DEPARTMENT OF EDUCATION,             )
  STATE OF HAWAII                      )
                                       )
               Plaintiff,              )
                                       )
        vs.                            )
                                       )
  J.G., by and through his Parents,    )
  H.G. and D.G.                        )
                                       )
               Defendants              )
                                       )
  _____________________________        )

    ORDER ADOPTING FINDINGS AND RECOMMENDATION TO GRANT IN
     PART AND DENY IN PART PLAINTIFFS’ PETITION FOR AWARD OF
                   ATTORNEYS’ FEES AND COSTS

        Findings and Recommendation having been filed and served on all parties

  on May 05, 2020, and no objections having been filed by any party,
Case 1:11-cv-00523-DKW-RT Document 154 Filed 05/20/20 Page 2 of 2         PageID #: 2637




        IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

  United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the "Findings and

  Recommendation to Grant in Part and Deny in Part Plaintiffs’ Petition for Award

  of Attorneys’ Fees and Costs" are adopted as the opinion and order of this Court.

        IT IS SO ORDERED.

        DATED : May 20, 2020 at Honolulu, Hawai’i.



                                         /s/ Derrick K. Watson
                                         Derrick K. Watson
                                         United States District Judge




  Howard G, et al v State of Hawaii, Department of Education, et al;
  Civil No. 11-00523 DKW-RT and Civil No. 13-00029 DKW-RT (consolidated
  cases); ORDER ADOPTING FINDINGS AND RECOMMENDATION TO
  GRANT IN PART AND DENY IN PART PLAINTIFFS' PETITION FOR
  AWARD OF ATTORNEYS' FEES AND COSTS
